Citation Nr: 0313199	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  96-09 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Preston T. Younkins, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1974 to September 
1976.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's claim was previously denied by a Board decision 
in September 2001.  Thereafter, the veteran submitted a 
timely appeal of this decision with the United States Court 
of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court"), and in an Order dated in 
December 2002, the Court vacated the September 2001 Board 
decision for additional adjudication pursuant to the 
guidelines established by the recently enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA).  

Moreover, as will be shown more fully below, recent case 
precedent requires that this matter be remanded to the 
regional office (RO) for its initial consideration of 
additional evidence that has been submitted by the veteran, 
and any additional evidence that may later be developed by 
the RO.  More specifically, although the veteran's new 
representative's May 2003 correspondence enclosed additional 
evidence, contending that this evidence now made the 
veteran's claim a well-grounded claim that should be granted, 
this is no longer the appropriate legal standard, and in any 
event, new case precedent precludes the Board from taking any 
action based on this newly received information without 
waiver of initial RO review.  

The Board would further note at this point that in its 
previous decision, the Board observed that in May 2001, the 
RO denied a claim for service connection for major depressive 
disorder, as secondary to service-connected disability, and 
entitlement to special monthly pension, and while the veteran 
filed a notice of disagreement with this decision in June 
2001, he had not been furnished with a statement of the case. 
Accordingly, the Board concluded that it was required to 
remand these issues for the issuance of an appropriate 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  In this regard, the Board's review of the claims 
folder now reflects that the RO issued an appropriate 
statement of the case in October 2001, but there is no 
indication that the veteran has filed a substantive appeal as 
to these matters.  Therefore, the Board finds that it does 
not currently have jurisdiction to address the merits of 
either claim.

The Board additionally notes that in the Board's 
correspondence, dated on March 4, 2003, the Board sought 
confirmation from the veteran as to whether he desired to 
waive the 90-day response period for the submission of 
additional argument or evidence following the Board's receipt 
of the claims folder from the Court.  Thereafter, in his May 
2003 response to the Board's letter, the veteran 
inconsistently indicated that he wanted the Board to 
immediately proceed with his appeal and to hold his case for 
the remainder of the response period.  However, as the 90-day 
response period has now elapsed, the Board finds that it is 
unnecessary for the Board to contact the veteran or his 
representative in order to clarify their position in this 
regard, and that the Board may now proceed to remand this 
matter for further action consistent with the VCAA.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which Department of Veterans Affairs (VA)'s duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute also revised the former section 5107(a) of title 38, 
United States Code, eliminating the requirement that a 
claimant must come forward first with evidence to well-ground 
a claim before the Secretary of VA is obligated to assist the 
claimant in developing the facts pertinent to a claim.

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after once again 
reviewing the veteran's claim on appeal, the Board has noted 
the new representative's request that the Board consider 
newly submitted evidence in support of the claim.  This 
recently received evidence has been associated with the 
claims folder.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (RO) for initial 
consideration and without having to obtain the appellant's 
waiver.  The May 2003 letter from the veteran's 
representative, submitting additional information did not 
waiver RO review.  Therefore, consistent with applicable case 
law, the Board must remand the veteran's claim to the RO for 
a review as to whether all evidence needed to consider his 
claim has been obtained (and to conduct any additional VCAA 
notice and development as required), and for the issuance of 
a supplemental statement of the case (SSOC) regarding all 
evidence received since the last supplemental statement of 
the case concerning this claim.  

Finally, while the Board noted in its prior decision that in 
March 2001 the RO had provided the veteran with notice of the 
new guidelines established by VCAA, the Joint Motion argued 
that the VA did not properly satisfy the duty to notify 
because it did not specifically notify the claimant of the 
information or evidence necessary to substantiate the claim 
as well as inform the claimant of which evidence the VA would 
seek to provide and what evidence the claimant was to 
provide.  Following the Order of the Court, accepting the 
motion, the RO must undertake additional action pursuant to 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.



In light of the above, this matter is REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claim.  
Specifically, this action should include 
written notice to the veteran and his 
representative of the information or 
evidence needed to substantiate the claim 
of service connection for a back disorder 
to include as secondary to a service-
connected disability as well as to inform 
him of which evidence the VA will seek to 
provide and which evidence the veteran is 
to provide.  Any further development 
considered necessary to comply with the 
provisions of the VCAA should also be 
accomplished.  The veteran and his 
representative should be afforded an 
appropriate period of time for response. 

2.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken, and a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




